 Fill in this information to identify the case:

 Debtor 1                  Kurt Devos
 Debtor 2                  Elke Devos
 (Spouse, if filing)
 United States Bankruptcy Court for the:         Eastern   District of            Michigan
                                                                                    (State)
 Case number                                19-53954-PJS




Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                           12/16
If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor:                Summit Funding, Inc.                                         Court claim no. (if known):                25-1

Last four digits of any number you use to
identify the debtor's account:                                            5040

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?

                No
                Yes. Date of the last notice:                       .

 Part 1:               Itemize Postpetition Fees, Expenses, and Charges

 Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any
 escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an
 amount, indicate that approval in parentheses after the date the amount was incurred.

             Description                                                                       Dates incurred                                     Amount
 1.          Late charges                                                                                                                 (1)
 2.          Non-sufficient funds (NSF) fees)                                                                                             (2)
 3.          Attorney fees                                                                                                                (3)
 4.          Filing fees and court costs                                                                                                  (4)
 5.          Bankruptcy/Proof of claim fees                              Proof of Claim                                 12/09/2019        (5)        $500.00
 6.          Appraisal/Broker's price opinion fees                                                                                        (6)
 7.          Property inspection fees                                                                                                     (7)
 8.          Tax advances (non-escrow)                                                                                                    (8)
 9.          Insurance advances (non-escrow)                                                                                              (9)
 10.         Property preservation. Specify:                                                                                             (10)
 11.         Other. Specify:                                             Plan Review Fee                                10/05/2019       (11)        $300.00
 12.         Other. Specify:                                                                                                             (12)
 13.         Other. Specify:                                                                                                             (13)
 14.         Other. Specify:                                                                                                             (14)
 15.         Total post-petition fees, expenses, and charges. Add all of the amounts listed above.                                       (15)        $800.00


 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. §1322(b)(5) and Bankruptcy Rule 3002.1.




Official Form 19-53954-pjs
              410S2                         Doc
                                            Notice23    Filed 01/28/20
                                                  of Postpetition Mortgage Fees,Entered
                                                                                 Expenses,01/28/20
                                                                                          and Charges18:01:51                        Page 1 of 3 4445-N-0090
                                                                                                                                                NFC_122018_001
Debtor 1                                         Kurt Devos                           Case Number (if known)            19-53954-PJS
                        First Name            Middle Name          Last Name




Part 2:     Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.

I am the creditor.

I am the creditor's authorized agent.


I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.



/s/ Mukta Suri
Signature                                                                          Date    01/27/2020


Print            Mukta Suri                                                        Title   Authorized Agent for Summit Funding, Inc.
                  First Name          Middle Name           Last Name



Company          Bonial & Associates, P.C.


Address          14841 Dallas Parkway, Suite 425
                 Number              Street

                 Dallas, Texas 75254
                 City                State                  ZIP Code



Contact phone            (972) 643-6600                        Email    POCInquiries@BonialPC.com




Official Form 19-53954-pjs
              410S2                    Doc
                                       Notice23    Filed 01/28/20
                                             of Postpetition Mortgage Fees,Entered
                                                                            Expenses,01/28/20
                                                                                     and Charges18:01:51                  Page 2 of 3 4445-N-0090
                                                                                                                                       NFC_122018_001
                                 UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF MICHIGAN
                                         DETROIT DIVISION

IN RE:                                                       §
                                                             §      CASE NO. 19-53954-PJS
KURT DEVOS                                                   §
ELKE DEVOS                                                   §
     DEBTORS                                                 §
                                                             §      CHAPTER 13


CERTIFICATE OF SERVICE OF NOTICE OF POST PETITION MORTGAGE, FEES, EXPENSES AND
                                   CHARGES

I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before January 28, 2020 via electronic notice unless otherwise stated.
Debtor                Via U.S. Mail
Kurt Devos
995 Watersedge Ct.
Oxford, MI 48371

Debtor                Via U.S. Mail
Elke Devos
995 Watersedge Ct.
Oxford, MI 48371

Debtors' Attorney
Ryan Moldovan
189 W. Clarkston Rd.
Suite 1
Lake Orion, MI 48362

Chapter 13 Trustee
David Wm Ruskin
26555 Evergreen Rd Ste 1100
Southfield, MI 48076-4251

                                                       Respectfully Submitted,
                                                       /s/ Mukta Suri
                                                       Authorized Agent for Summit Funding, Inc.
                                                       Bonial & Associates, P.C.
                                                       14841 Dallas Parkway Suite 425
                                                       Dallas Texas 75254
                                                       Email: POCInquiries@BonialPC.com
                                                       (972) 643-6600




  19-53954-pjs
NOTICE                Doc
       OF FEES AND COSTS    23 Filed
                         - CERTIFICATE OF01/28/20
                                         SERVICE            Entered 01/28/20 18:01:51              Page 34445-N-0090
                                                                                                           of 3
                                                                                                      NFC_COSDflt_01
